WALKER, Circuit Judge
(dissenting). The holder of the notes was the creditor of both maker and indorser of them. The cori'espondence between the holder and the indorser shows that the former was insisting on the latter paying the notes, and that the latter attributed delay in payment to its failure to receive a remittance of the proceeds of the sale of the maker’s cattle. There is nothing in the evidence to indicate that the holder consented to such delay, that it authorized or even acquiesced in any dealing between the indorser and the maker,, or that it did not continue to look to the indorser and guarantor itself to make payment, as it was obligated to do, without regard to whether it did -or did not receive a remittance from or on account of the maker. When a creditor demands payment of one of two debtors, the fact that the one called on for payment makes it known that he expects to get from his codebtor the money with which to satisfy the demand is not enough to make him the creditor’s agent for that purpose. The cattle mortgage given by the maker was not mentioned. Its enforcement or foreclosure was not suggested in the correspondence, which shows all that occurred between the holder and indorser of the notes. That correspondence shows that the parties to it were dealing with each other as creditor and debtor, not as principal and agent. It does not seem permissible to give to the single circumstance that the holder of the notes was made aware that the indorser of them was exjpecting to get the pi-oceeds of the sale of the maker’s cattle before complying with its obligation to pay the effect of making the indorser the holder’s agent to collect from the maker of the notes the amount due on them, which was equally due from the in-dorser, of which the holder was demanding payment. In the opinion of-the writer, there was no evidence tending to prove that the payee and indorser was the agent of the holder of the notes, and, as such, received the proceeds of the sale of the maker’s cattle.